Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 15-17 and 19-35 are pending. Claims 1-14 and 18 have been canceled. Claims 15, 21, 32 and 33 have been amended.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Bernadicou (Reg. No. 35,934) and Justin Brask on 29 January 2021 2021.

The application has been amended as follows: 
Replace claims 15, 21 and 33 as follows

15.	An electronic device comprising:
a sub-fin layer in trenches isolated by an insulating layer on a substrate, the insulating layer having a top surface; and
a replacement fin layer comprising a first material component and a second material component on the sub-fin layer, wherein the replacement fin layer comprises a double fin structure comprising a first and a second first material component rich fins, wherein a second 

21.	A computing device, comprising: 
a board; and 
a component coupled to the board, the component including an integrated circuit structure, comprising:
a sub-fin layer in trenches isolated by an insulating layer on a substrate, the insulating layer having a top surface; and 
a replacement fin layer comprising a first material component and a second material component on the sub-fin layer, wherein the replacement fin layer comprises a double fin structure comprising a first and a second first material component rich fins, wherein a second material component rich layer is between and joins the first and second first material component rich fins, the second material component rich layer on the sub-fin layer, wherein the second material component rich layer has a different composition than the sub-fin, wherein each of the first and second first material component rich fins has an inner sidewall, an outer sidewall, and a bottom surface, the bottom surface below the top surface of the insulating layer, wherein the inner sidewalls of the first and second first material component rich fins face one another, wherein the 

33.	An electronic device comprising:
a sub-fin layer in trenches isolated by an insulating layer on a substrate, the insulating layer having a top surface; and
a replacement fin layer comprising a first material component and a second material component on the sub-fin layer, wherein the replacement fin layer comprises a double fin structure comprising a pair of the first material component rich fins, wherein a second material component rich layer is between and joins first and second first material component rich fins of the pair of first material component rich fins, the second material component rich layer on the sub-fin layer, wherein the second material component rich layer has a different composition than the sub-fin, wherein each of the first material component rich fins has a bottom surface below the top surface of the insulating layer, wherein a portion of the sub-fin layer is laterally between the first material component rich fins, and wherein a topmost surface of the second material component rich layer is below top surfaces of the first and second first material component rich fins.
Allowable Subject Matter
Claims 15-17 and 19-35 are allowed.

The following is an examiner’s statement of reasons for allowance:
Claims 15-17 and 19-35 are allowable because prior art does not disclose, alone or in combination along with, the limitations of the independent claims reciting a semiconductor device having a replacement fin on a sub-fin over a substrate, wherein the replacement fin comprises a first semiconductor material component and a second semiconductor material 

Glass et al. US 2016/0293760 A1 teaches a multi-fin structure (FIG. 3H’) having merged semiconductor material 106 above the replaced fins, but does not teach a layer that is rich in the second material component that connects the bottoms of the fins.
Basker et al. US 2017/0309647 A1 teaches forming paired of fins, but does not teach the fins are connected at the bottoms with a layer that is rich in the second material component. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7881.  The examiner can normally be reached on Monday-Friday: 9:00AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571)272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YU CHEN/Primary Examiner, Art Unit 2815